Title: To George Washington from Moses Hazen, 22 November 1782
From: Hazen, Moses
To: Washington, George


                  
                     Sir,
                     Pompton, 22nd Novr 1782.
                  
                  I have the Honour to inclose your Excellency the Proceedings of a General Court-Martial held at Lancaster at the Request of Col. R. Butler on Serjeant Soss of my Regiment.
                  The Prisoner has been a Serjeant in the Regiment since the opening of the Campaign 1777; he has ever behaved himself remarkably well.  He is a Native of France, and possesses a competent Share of Politeness, so applicable to that Nation.
                  I confess I was astonished to find an Accusation against him of the Nature exhibited.
                  How far Lieut. Sullivan has a Right to correct the Manners of my Officers and Men, or to interfere with them in the Course of their Duty—or how far a Serjeant who is obliged to wear a Sword, has a Right to make Use of it in his own Defence, when violently attacked, your Excellency will determine.
                  I beg to relate a few Facts, which does not so fully appear in the Proceedings of the Court, altho’ they have some Connection with the Matter, viz.: The Orderly Serjeants were in the line of their Duty at the Commissary’s Store receiving Provisions for the Men; Lieut. Sullivan and Lieut. Houston through Curiosity visited the Store at the Time the Serjeants were busy in drawing Provisions.  Lieut. Sullivan, as was reported to me from good Authority, fell upon Labé one of the Serjeants, and without Provocation beat and abused him in a shocking Manner, and then sent him a Prisoner into Confinement.  Serjt Soss, as it appears in the Proceedings of the Court-Martial, was a going to make a Report of the Matter to me, which brought himself into Difficulty.  Serjt Labé has petitioned me for Redress, and I am told that Serjt Soss means to follow his Example as soon as he is set at Liberty, whether the Sentence of the Court-Martial takes Place or not—which is all I know of the Matter.
                  I have now to solicit the Remission of the Corporal Punishment, should your Excellency approve the Sentence of the Court-Martial—being well assured that it would give Pain to every Officer of the Regiment to have such a worthy Character brought to Public Disgrace.  I have the Honour to be, Your Excellency’s most obedient And very humble Servant,
                  
                     Moses Hazen Brigr Genl
                     
                  
               